United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 7, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30325
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERT H. SMITH; PATSY L. SMITH,

                                    Defendants-Appellants.

                       --------------------

          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 97-CR-50032-1
                      USDC No. 97-CR-50032-2

                       --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Robert H. and Patsy L. Smith have appealed orders of

restitution imposed by the district court on resentencing.        The

Smith’s motion to strike portions of the Government’s brief is

DENIED AS MOOT, while their motion to waive the requirement to

provide a diskette is GRANTED.   Finding no error in the ultimate

result reached by the district court, we AFFIRM.   See United

States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30325
                                -2-

     AFFIRMED.   MOTION TO STRIKE PORTIONS OF BRIEF DENIED AS

MOOT; MOTION TO WAIVE PROVIDING A DISKETTE GRANTED.